Citation Nr: 0925664	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  08-26 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease, lumbar spine, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran was scheduled for a Central 
Office Board hearing in March 2009.  The record reflects that 
he was properly notified for the hearing but failed to appear 
without explanation.  He has not requested that the hearing 
be rescheduled.  Therefore, his request for such a hearing is 
considered withdrawn.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the competent 
medical evidence of record demonstrates that the Veteran's 
degenerative disc disease of the lumbar spine is not 
characterized by unfavorable ankylosis, and there is no 
clinical evidence that the Veteran's low back disability has 
resulted in any incapacitating episodes requiring bed rest 
prescribed by a physician and treatment by a physician.

2.  Throughout the rating period on appeal, the competent 
evidence demonstrates no more than a mild neurologic 
manifestation of the Veteran's low back disability in his 
right thigh.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
degenerative disc disease of the lumbosacral spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

2.  The criteria for entitlement to a separate 10 percent 
rating for right leg hypesthesia, a neurologic manifestation 
of the Veteran's degenerative disc disease of the lumbar 
spine, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8526 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). 

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, in an August 2007 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate the claim for an increased rating, as well as 
what information and evidence must be submitted by the 
Veteran and the types of evidence that will be obtained by 
VA.  The letter informed the Veteran of the necessity of 
providing medical or lay evidence demonstrating the level of 
disability, and the effect that the symptoms have on his 
employment and daily life.  The August 2007 notice also 
provided examples of pertinent medical and lay evidence that 
the Veteran may submit (or ask the Secretary to obtain) 
relevant to establishing an effective date.  May and June 
2008 letters provided the Veteran with relevant rating 
criteria in accordance with Vazquez.  The case was last 
readjudicated in July 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, post-service treatment records, and VA 
examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by responding to notices 
and providing argument concerning his claim.  Thus, he has 
been provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, 353 F.3d at 1374, Dingess at 473; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998). 

II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  Disabilities 
must be reviewed in relation to their history. 38 C.F.R. § 
4.1 (2008).  Other applicable, general policy considerations 
are: interpreting reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2008); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2008); where there is a question 
as to which of two evaluations apply, assigning a higher of 
the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7 
(2008); and, evaluating functional impairment on the basis of 
lack of usefulness, and the effects of the disabilities upon 
the person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage 
or inflammation in parts of the system, to perform normal 
working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  The functional loss may be due 
to absence of part or all of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervations, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2008); see also 38 
C.F.R. §§ 4.45, 4.59 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods. 

Service connection for the Veteran's back condition was 
originally established in an April 1946 rating decision.  At 
that time the disability was classified as right sacro-iliac 
strain.  A June 1976 rating decision changed the disability 
to degenerative disc disease of the lower lumbar area.  The 
disability has been evaluated as 40 percent disabling since 
April 1983.  The Veteran filed the current claim for an 
increased rating in August 2007.  


Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 40 percent evaluation requires evidence of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine.

Under the criteria for intervertebral disc syndrome, a 40 
percent evaluation requires demonstrated evidence of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  A 60 
percent evaluation requires demonstrated evidence of 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).  An incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.

Intervertebral disc syndrome can also be evaluated by 
combining, under 38 C.F.R. 
§ 4.25, separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, orthopedic disabilities 
should be evaluated using the criteria for the most 
appropriate diagnostic code or codes, and neurologic 
disabilities should be evaluated separately using the 
criteria for the most appropriate neurological diagnostic 
code or codes.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (1).

The Veteran was afforded a VA spine examination in October 
2007 where the Veteran's complaints were back and right thigh 
pain.  The examiner noted that the Veteran has been treated 
with Acetaminophen but no other therapy.  The Veteran did use 
a cane and a walker for ambulation.  The Veteran complained 
of fairly constant back pain but with episodic flare-ups of 
back pain, though he has not seen a physician regarding his 
flare-ups.  On physical examination the examiner noted that 
the Veteran ambulated with a limp on his right leg and that 
he had obvious difficulty with his balance.  Examination of 
the spine revealed flattening of the lumbar lordosis, and 
tenderness on palpation of the lower lumbar paravertebral 
musculature.  The examiner was unable to perform motion 
testing of the lumbar spine due to the Veteran's difficulty 
with his balance.  Straight leg raising could 
be carried out to 45 degrees bilaterally with back pain 
elicited.  The Veteran had hypesthesia of the lateral aspect 
of his right thigh.  His patella and Achilles reflexes were 
present and symmetrical bilaterally at a trace.  Motor 
strength was 3/5 bilaterally.  The examiner diagnosed the 
Veteran with advanced degenerative intervertebral disk 
disease of the lumbar spine with referred pain into the right 
thigh.

VA outpatient treatment records dating from January 2007 to 
April 2008 note the Veteran reporting complaints of back 
pain, but no objective findings were noted.

The Board notes initially that the Veteran reports he has not 
received recent treatment for his back disorder.  Thus, it 
follows that he has not been prescribed bed rest by a 
physician to support a finding of incapacitating episodes as 
defined by 38 C.F.R. § 4.71a.  Consequently, a higher 
evaluation due to incapacitating episodes is not warranted.

Moreover, there is no evidence reflecting that the Veteran 
suffers from unfavorable ankylosis.  Even though the VA 
examiner noted range of motion testing was not possible due 
to balance issues, he did note the Veteran reported 
complaints of back pain when bending at the waist.  Such 
indicates there is some spinal motion and that his back is 
not ankylosed (frozen).  As such, the Veteran is currently 
rated at the highest rating possible based on limitation of 
motion.  Therefore, the Board finds that at no time during 
this appeal did the Veteran's degenerative disc disease 
warrant a rating higher than 40 percent for orthopedic 
manifestations.

As noted in the October 2007 VA examination, the Veteran had 
hypesthesia of the lateral aspect of the right thigh.  The 
examiner also noted that the Veteran had referred pain to his 
right leg from the his low back condition.  Thus, the Board 
will resolve all doubt in the Veteran's favor and assign a 
separate 10 percent rating for mild neurological symptoms in 
the right thigh.  A higher rating is not warranted 
as the disturbance is sensory, reflexes were present and 
symmetrical, and he was able to perform toe and heel walk, 
albeit with some difficulty.  Such findings are consistent 
with no more than mild neurological impairment.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8526.

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's disability.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there 
are 'exceptional or unusual' factors which render application 
of the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provides for additional or more severe 
symptoms, to include under other diagnostic codes, than shown 
by the evidence during the period in question; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluations are, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted.

In reaching the conclusion above the Board has considered the 
applicability of 
the benefit of the doubt doctrine, and has applied it in the 
award of a separate neurological rating for the right thigh.  
However, as the preponderance of the evidence is against the 
remainder of the Veteran's claim, the doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

Entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine, is denied.

Entitlement to a separate 10 percent rating, but no higher, 
for hypesthesia of the right thigh is granted, subject to the 
regulations governing the payment of monetary benefits.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


